DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification in [0042-00143] makes reference to various claims.  
Appropriate correction is required.
Claim Interpretation
The terminology in the claims, “very small particles” and “very fine powder” is interpreted in view of the disclosure at for example: [0016], [0035], [00240].
The recitation in (vi) of “an needed” is interpreted as an optional or contingent recitation.  See also MPEP 2111.04.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the recitation of “the biologic fluid” in (ii) creates confusion.  It is unclear whether the biologic fluid is a separate fluid from or referencing to the blood from (i).  It is noted for example that the instant disclosure describes biologic fluid as encompassing blood, see [0054,00129].  As such, it is unclear whether the biologic fluid is blood, the same blood of (i), or a different fluid (such as dialysate).
Regarding claim 1, the recitation in (iii) of “the system comprises a solid block reactor (SBR), containing a solid carbon block of active carbon” creates confusion as to whether the system contains the solid carbon block or specifically the solid block reactor contains the solid carbon block.  Correction with “the system comprises a solid block reactor (SBR) containing a solid carbon block of active carbon” or “the system comprises a solid block reactor (SBR), wherein the SBR contains a solid carbon block of active carbon” is suggested.
Regarding claim 1, the recitation of “fluid” in (v) creates confusion.  Is this an additional fluid or the biologic fluid?
Regarding claim 2, the recitation of “the solid filtration block” lacks proper antecedent basis.  Is this the same or different from the “solid block reactor”?
Regarding claim 2, the recitation of “wherein the fluid regeneration system comprises a filtration bed…” creates confusion.  It is unclear whether this is further defining the solid block reactor (of which the system comprises) or setting forth additional features.  If Applicant’s position is that the filtration bed of sorbent particles 
Regarding claim 3, the recitations of “the fluid” create confusion.  Is this the biologic fluid, the fluid from the fluid bag, or a different fluid?
Regarding claim 4, the recitation of “the filtration bed of a very fine powder” renders the claims indefinite.  It is unclear if this filtration bed is the same or different from the “a filtration bed of sorbent particles” set forth in claim 2.  
Regarding claim 4, the recitation of “the filtering surface of the solid carbon block” lacks proper antecedent basis.
Regarding claim 5, the recitation of “powdered sorbent particles” creates confusion.  Are these the same, different, in addition to the sorbent particles making up the “filtration bed” of claim 2?
Regarding claim 6, the recitation of “like a column” renders the claims indefinite as it is unclear whether the perfusion and depuration acts in a manner identical to, similar to, or simply in a related way to a column.  Furthermore, it is unclear as to what is meant by a column in this context?  Does Applicant intend a sorbent column, a distillation column, a chromatography column?
Regarding claim 6, the recitation of “the layer of very small particles” lacks proper antecedent basis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marantz (USP 3,669,880) in view of Koslow (US 2003/0140785) in view of Fulkerson et al. (US 2010/0116740).
Regarding claim 1, Marantz discloses in figure 1 a process for regenerating a biologic fluid during extracorporeal blood treatment (title/abstract) comprising the steps of:

Withdrawing the biologic fluid from the top of the dialyzer (see dialysate from passage 10 at top side of dialyzer, C4/L67-68);
Pumping the biologic fluid through a dialyzer circuit (pump 12, lines 10/14) and into a fluid regeneration system (columns 22/36, C4/L67-C5/L10), the system comprises an activated carbon reactor (36, C5/L1-10); 
Pumping the biologic fluid from the reactor to a fluid vessel/reservoir (flows from 36 via line 47 to reservoir 48, pumped by pump 12).
With regards to changing or replacing the carbon block, reservoir, or both as needed, the limitation is contingent and/or optional upon parameters not reached and therefore is not given patentable weight as a required step.
Marantz does not expressly provide that the blood is specifically pumped from a patient through a dialyzer, the activated carbon is in the form of a solid block reactor of a solid block of activated carbon, or that the reservoir is a fluid bag.
Koslow discloses a filter medium including a microporous structure having a mean flow path of less than about 2 microns and made of an array of active particles for bacterial and virus reduction (title/abstract). Koslow provides that the filter is made of a activated carbon block ([0046] – activated carbon, block format for example in [0066], block also discussed in [0032]), formed from pulverized active carbon ([0046]) joined by a binder such as polyethylenes ([0066], [0054] – as per “various”, Koslow uses a polyethylene and thus has an appropriate selection from the subgroup of various mw) having a short mean diffusion path ([0032]) on the order of less than 2 microns ([0033]).  
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Marantz by utilizing the carbon block media as taught by Koslow for the purpose of providing high efficiency removal of biological contaminants and as well as particles in addition to providing for a mechanically strong filter media.
Fulkerson discloses an extracorporeal blood processing system (title/abstract) and method (title) in figure 1 wherein dialysate is pumped from a dialyzer (103) to a sorbent (119) and then to a bag reservoir (120).  Fulkerson further provides that the blood is pumped from a patient (see patient on left side of figure 1) via pump (peristaltic pump 107) to the dialyzer (103).  Fulker additionally discloses that elements including the sorbent and bag reservoir are disposable ([0071]) and thus implicitly provides replacement as needed.  The blood pump (107) is provided to ensure flow of blood ([0049]) and that the flow is in the normal direction.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Marantz to include a blood pump as taught by Fulkerson to pump the blood for the purpose of ensuring blood flow and that the flow is .
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach, suggest, or fairly motivate the artisan to further utilize a filtration bed of sorbent particles and a conical reactor below the solid filtration block.  Conical reactors are known (see e.g Davankov, USP 6,497,675) but this configuration provides the sorbent within the reactor, not above the reactor (or the reactor below the sorbent).  Filtration beds on sorbents are also known.  See Wong (USP 7,033,498, figure 4).  However, the prior art of record fails to provide a sufficient teaching, suggest, or motivation to result in the claimed invention set forth by claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1796